2. Infancy of any of the slaves is not conclusive against the presumption; but a .circumstance to be considered, the -weight and effect of which should be left to the Jury.A verdict was thereupon found, and judgment enteretl, for the defendant; which judgment was affirmed by the Court of Appeals; the record being submitted by the appellant's Conmsel, without argument, and the appellee not appearing. Note. See acts of October 1778, C. 1., 1785, c. 77. § 5; 1792, edi. 1794, 1803, and 1814, c. 103 § 4.